 



Exhibit 10.2

FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

     This First Amendment to Loan and Security Agreement is entered into as of
April 4, 2007 (the “Amendment”), by and between Hercules Technology Growth
Capital, Inc. (“Lender”) and Memory Pharmaceuticals Corp. (“Borrower”).

RECITALS

     Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of March 16, 2007 (the “Agreement”). The parties desire to amend the
Agreement to change the payment date from the last day of the month to the first
day of the month in accordance with the terms of this Amendment.

      NOW, THEREFORE, the parties agree as follows:       1.     Paragraph 2.4
of the Agreement is amended and restated in its entirety to read as follows:    
  2.4  Payment.  Borrower will pay accrued interest in arrears on each Advance
on the first Business Day of each month, beginning with the first month after
the Advance Date. Borrower shall repay the aggregate principal amount of the
Loans that are outstanding on May 16, 2008 in thirty (30) equal monthly
installments of principal and interest beginning on the first Business Day of
June, 2008, provided however, that if Borrower completes any two Milestones on
or prior to the first anniversary of the Closing Date, then Borrower shall repay
the aggregate principal amount of the Loans that is outstanding on May 16, 2008
in 33 equal monthly installments of principal and interest beginning on the
first Business Day of June 2008 and continuing on the first Business Day of each
month thereafter. Each date on which a payment is due under this Section 2.4 is
referred to as a “Payment Date.” The entire principal amount of the Loans and
all accrued but unpaid interest hereunder remains due and payable on
February 16, 2011. Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.  
 

       2.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the undersigned have executed this Amendment as
of the first date above written

          MEMORY PHARMACEUTICALS CORP.       By: /s/ James R.
Sulat                                
Title: President and CEO           HERCULES TECHNOLOGY GROWTH CAPITAL, INC      
    By: /s/ Scott Harvey                                
Title: Chief Legal Officer